DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
MYODO, the closest prior art of record, fails to teach a pre-applied semiconductor sealing film comprising (A) a solid epoxy resin and  (B) an aromatic amine which is liquid at a room temperature represented by structure (Formula 2): 

    PNG
    media_image1.png
    101
    286
    media_image1.png
    Greyscale

and (D) a polymer resin having a mass average molecular weight (Mw) of 6,000 to 100,000. 

MYODO teaches a resin composition for pre-feed underfill wherein the resin composition contains (A) an epoxy resin, (B) an aromatic amine curing agent, and (C) an inorganic filler (p. 2). The epoxy resin is at least one selected from the group consisting of a bisphenol A epoxy resin, bisphenol F epoxy resin, biphenyl epoxy resin, naphthalene epoxy resin, novolac epoxy resin, and etc. (Top of p.5). Component (A) epoxy resin may be used individually or 2 or more used together (p. 5). The epoxy resin is chosen from a viewpoint of the viscosity of the resin composition for underfills (p. 5). The aromatic amine curing agent (B) include diethyltoluenediamine curing agent (p. 6). The amount of component (B) is from 30 to 120 parts by mass with respect to 100 parts by mass of component (A) (Bottom of p. 6). The inorganic filler (C) includes silica (p. 6) in the amount of 160 to 400 parts by mass with respect to 100 parts by mass of component (A) (p. 7). The underfill resin composition is placed onto the circuit board (p. 4). The composition is used for a flip chip mounting body (pp. 7 and 10). MYODO does not teach components (A), (B), and (D), thus, MYODO does not satisfy the claim limitations of the present invention. Therefore, MYODO fails to disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763